MANN, Judge
(dissenting).
The written instruction, required by Florida Statutes § 918.10(2), F.S.A., states:
“When two or more persons combine together to commit an unlawful act, each is criminally responsible for the acts of his associates committed in furtherance or prosecution of the common design; and if two or more persons combine to do an unlawful act, ,and in the prosecution of the common object; and unlawful homicide results, all are alike criminally responsible for the probable consequences that may arise from the perpetration of the unlawful act they set out to accomplish; the immediate injury from which death ensues is considered as proceeding from all who are present aiding and abetting the injury done, and the actual perpetrator is considered as the agent of his associates. His act is theirs as well as his own and all are equally guilty.”
This wording was omitted from the instructions orally given and it does not appear affirmatively that the written charge, which I think correct, was sent into the jury room. I think the evidence sufficient to support conviction in this case. Bass v. State, Fla.App.1965, 172 So.2d 614.